PER CURIAM.
Aristides Espinosa asserts that he should have been given credit for time spent in prison for his original offenses prior to his re-arrest and resentencing upon violation of community control. The State concedes that if Espinosa did not waive his prison credit at resentencing, he must be given credit for that time. We remand this cause to the trial court to determine the appropriate credit for time served to be applied to the actual sentence Espinosa was to receive under his plea upon violation of community control, and to resentence Espinosa accordingly. The defendant need not be present for resen-tencing.
Reversed and remanded.